           Case 3:19-mj-04253-LS Document 8 Filed 04/22/19 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION


UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §      NO: EP:19-M -04253(1) -LS
                                                §
(1) Facundo Hernandez-Moreno                    §


                                      DETENTION ORDER

       On April 22, 2019, a hearing was scheduled on the Government’s Motion to Detain

Defendant without bond. Prior to the hearing, counsel for the Defendant announced to the Court

that the Defendant did not contest the Government’s Motion.

       Accordingly, the Court finds that there are no conditions of release that will reasonably

assure the appearance of the Defendant. It is therefore ORDERED that the Defendant be

detained without bond and the Defendant is hereby committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal.

       It is further ORDERED that the Defendant shall be afforded a reasonable opportunity for

private consultations with counsel.

       It is further ORDERED that on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

Defendant is confined shall deliver the Defendant to a United States Marshal for the purpose of

appearing in connection with any court proceeding.

       SIGNED AND ENTERED on April 22, 2019.


                                               ______________________________
                                               LEON SCHYDLOWER
                                               UNITED STATES MAGISTRATE JUDGE
